DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 12/29/2021 regarding application 16/909,386. In Applicant’s amendment:
Claims 1-2, 6, 8, 13, 18 and 20 have been amended.
	Claims 1-20 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 12/29/2021 necessitated new grounds of rejection in this office action.

Response to Arguments
3.		Applicant’s arguments, see page 16, filed on 12/29/2021, with respect to the Claim Objections to Claim 20 have been fully considered and are persuasive. 
		The Claim Objections to Claim 20 are withdrawn.
4.		Applicant’s arguments, see page 16, filed on 12/29/2021, with respect to the 35 U.S.C. § 112 (b) Claim Rejections for Claims 2, 6, 8, 13 and 18 have been fully considered and is persuasive.
The 35 U.S.C. § 112 (b) Claim Rejections for Claims 2, 6, 8, 13 and 18 are withdrawn.
5.		Applicant’s arguments, see pages 17-18, filed on 12/29/2021, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-20 have been fully considered and is not persuasive. 
Therefore the 35 U.S.C. § 101 rejection of Claims 1-20 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.

Foreign Priority
6.		The Examiner has noted the Applicants claiming Foreign Priority from Application KR10-2019-0085683 filed on 07/16/2019. Receipt is acknowledged of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file. 


Response to 35 USC § 101 Arguments
7.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-20 have been fully considered but they are found not persuasive (see Applicant Remarks, Pages 17-18, dated 12/29/2021). Examiner respectfully disagrees.
Argument #1:
(A).	Applicant argues that Claims 1-20 recite additional elements that integrate the judicial exception into a practical application under step 2a prong 2 of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 17-18, 12/29/2021). Examiner respectfully disagrees.
Independent Claims 1 and 20 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “virtual sensors”, “separate set algorithm automatically”, “sensor network”, “database”, “wind sensors, temperature sensors and/or humidity sensors” & “Monte Carlo prediction algorithm”) in conjunction with the limitations are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). 
Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)). The claims specify the abstract idea of monitoring comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction which relates to activities that are executed in an environment, because this requirement merely limits the claims to construction and/or project management fields.  Also the claims limit the abstract idea of collecting information for constructions activities, analyzing these constructions activities and displaying the results reflective of a 3D risk matrix reflective of the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information in a construction and/or project management fields.
Dependent Claims 2-19 recite additional elements such as (e.g., “pop-up window or the icon”, “database”, “sensor network”, “Monte Carlo Prediction algorithm”, “pop-up window or a separate additional icon”, “multi-dimensional internal space”, etc…) that in conjunction with § 2106.05 (f)). Examiner notes that the Dependent Claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in the Dependent Claims reflect mere data gathering such as (e.g., “the individual facility factor evaluation step receives incident and accident information, which is generated by individual construction equipment at a construction site and includes at least one among a type and a frequency of an accident occurred by the construction equipment, the number of accidents occurred by the equipment in each set period and an accumulated number of the accidents, standard years of use, and durability of each major component, and risk information according to the incident and accident information, on the basis of statistical data related to construction site accidents occurred in the past according to operation of various construction equipment, from its own database or outside, and reflects the incident, accident and risk information in evaluation of the individual facility factors, and the collective facility factor evaluation step categorizes accident occurrence issues generated by contact or collision between construction equipment, turnover accidents or the like in the site by incident and accident information, on the basis of statistical data related to construction site accidents occurred in the past according to operation of various construction equipment, receives risk information according thereto from its own database or outside, and reflects risk information in evaluation of the collective facility factors” (see Dependent Claim 2) & “wherein the general activity factors include information on a property of a performance task itself of each individual activity, past accident history, and categorized as indoor or outdoor accidents of each construction type and activity collected according to the construction type, the activity, and the workplace classified as indoor or outdoor” (see Dependent Claim 3) & “wherein the general environmental factors include environmental information including at least one among geographic information, season, temperature, precipitation, and wind speed of a construction site collected according to the construction type, the activity, and the workplace” (see Dependent Claim 9) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
 mere data outputting such as (e.g. “further includes, before the activity PI calculation step, an activity risk avoidance design step of presenting risk information included for each individual field worker and/or work organization, and information on mitigating activities for risk avoidance and/or mitigation according to a selected construction type, activity, and workplace” (see Dependent Claim 5) & “the facility comparison index is presented as a numerical value at the activity significance (S) reflecting step so that a site manager may utilize the facility comparison index in increasing or decreasing possibility of an accident risk of actually deployed construction equipment or a risk of entire construction types and activities” (see Dependent Claim 6) & “wherein at the activity risk notification step, the pop-up window or the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 7) & “wherein the step of calculating environmental risk evaluation information further includes, before the environmental PI calculation step, an environmental risk avoidance design step of additionally presenting information on mitigating activities for risk avoidance and/or mitigation corresponding to weather and climate conditions according to a selected construction type, activity and workplace in correspondence to risk information according to external environmental conditions directly or indirectly affecting each individual construction type and activity” (see Dependent Claim 11) & “wherein at the environmental risk notification step, the pop-up window or the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 12) & “wherein the step of calculating worker risk evaluation information further includes, before the worker PI calculation step, a worker risk avoidance design step of presenting risk information included for each individual field worker and/or work organization, and information on mitigating activities for risk avoidance and/or mitigation according to a selected construction type, activity, and workplace” (see Dependent Claim 17) & “the worker comparison index is presented as a numerical value at the worker significance (S) reflecting step so that a site manager may utilize the worker comparison index in increasing or decreasing possibility of an accident risk of actually deployed workers or a risk of entire construction types and activities” (see Dependent Claim 18) & “wherein at the worker risk notification step, the pop-up window or 5 the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 19)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Additionally and/or alternatively, certain limitations reflect selecting a particular data source or type of data to be manipulated (e.g., “wherein the general environmental factors include environmental information including at least one among geographic information, season, temperature, precipitation, and wind speed of a construction site collected according to the construction type, the activity, and the workplace, wherein a correlation with an environmental variable of each selected construction type and activity, and an environmental variable having a high environmental risk for at least one among a work and a duration are set on the basis of past statistical data, and the special environmental factors include real-time environmental information of a selected region where an activity is progressed as an environmental variable that affect a current performance task, wherein the environmental variable includes at least one among an altitude, a location, and a width of a region” (see Dependent Claim 9) & “wherein at the worker PI calculation step, data of a worker PI result value is generated on a two-dimensional axis by reflecting past accident statistical information of each activity selected on the basis of past statistical information and information on workers deployed in a performance task, and at the worker significance (S) reflecting step, a worker significance (S) for a risk of worker itself is evaluated by a manager within a preset grade, a worker risk matrix is generated by drawing the PI result value and the worker significance (S) in three dimensions, and vector values of the worker risk matrix are calculated as the worker risk evaluation information” (see Dependent Claim 15) &“wherein the step of calculating worker risk evaluation information further includes, before the worker PI calculation step, a worker risk avoidance design step of presenting risk information included for each individual field worker and/or work organization, and information on mitigating activities for risk avoidance and/or mitigation according to a selected construction type, activity, and workplace” (see Dependent Claim 17)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Accordingly it appears that what is argued here is an improvement in the business process itself, as an entrepreneurial objective, [argued here as “generating a multi-dimensional risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment and workers participating in the activity”], which is not a clear and technological solution improving the computer itself or another technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power Grp”, because Appellant merely asserts computation advances to already abstract concepts to which existing computer capabilities could be put, yet do not present any clear, genuine technological improvement, in how computers carry out basic functions as scrutinized by the Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Simply said the claims’ focus is not on an improvement in computers as tools, but rather on independently identified abstract ideas that use computers as tools to aid the above abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, Inc. v. Mentor Graphics Corp. , U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application.] 
Argument #2:
(B).	Applicant asserts that amended Claims 1 and 20 relates to improving a technical field of providing a multi-dimensional risk matrix. Examiner respectfully disagrees (see Applicant Remarks, Page 17, dated 12/29/2021).
Examiner notes that the concept of providing a multi-dimensional risk matrix which factors into the analysis the steps of (1) calculating an activity risk evaluation information, (2) calculating environmental risk evaluation and (3) calculating worker risk evaluation information does not equate to neither improvements of the functioning of a computer or to any other technology or technical field.
Evidence for such “Mental Processes” is provided herein according to the following Applicant’s Specification sections denoting the manual aspect of “drawing” a risk matrix and 3D vector value for example which can be performed by a person at a minimum by the use of physical aids such as pen and paper.
Applicant’s Specification ¶ [0052]: “Next, step S460 is an activity axis generation step, and may generate an activity risk matrix. Here, the activity risk matrix may be generated by drawing the probability (P), the impact (I), and the activity significance (S) in three dimensions.”
 Applicant’s Specification ¶ [0056]: “It is possible to generate a three-dimensional vector value (a risk value calculated according to a preset method, such as an average, a weighted average, or a sum by addition and subtraction). However, the three-dimensional vector value may be calculated and drawn in various ways, such as being automatically calculated by a separately set algorithm or calculation formula, or being reflected and calculated considering an increase or decrease situation for one or more values of the probability (P), the impact (I), and the sensory level (I)).
Applicant’s Specification ¶ [0087]: Next, step S550 is an environment axis generation step, and may generate an environmental risk matrix. Here, the environmental risk matrix may be generated by drawing the probability (P), the impact (I), and the environmental significance (S) in three dimensions. In this environmental risk matrix, vector values may be calculated as environmental risk evaluation information (see FIG. 3C).”
Applicant’s Specification ¶ [0128]: “Step S660 is a worker axis generation step, and may generate a worker risk matrix. Here, the worker risk matrix may be generated by drawing the probability (P), the impact (I), and the worker significance (S) in three dimensions. In this worker risk matrix, vector values may be calculated as worker risk evaluation information (see FIG. 4C)” 
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.” Also “if a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (e.g., the pen and paper) to help perform a mental step does not negate the mental nature of this limitation (emphasis added). 
Argument #3:
(C).	Applicant’s argue that the claims are patent-eligible under step 2B and contain an inventive concept due to the lack of application of prior art against Applicant’s claims (see Applicant Remarks, Page 18, dated 12/29/2021). Examiner respectively disagrees.
Examiner submits that the question of novelty and non-obviousness evidence (application of prior art) is not relevant to the question of determining whether the claims as constructed contain an inventive concept. Lastly, Examiner cites the case of (Two-Way Media v. Comcast, (Fed. Cir. 2017)) and the District Court from this case concluded that “the proffered materials are irrelevant to the § 101 motion for judgment on the pleadings. None of the proffered materials addresses a § 101 challenge to claims of the asserted patents. The novelty and non-obviousness of the claims under §§ 102 and 103 does not bear on whether the claims are directed to patent-eligible subject matter under § 101. . . . Because the proffered materials are irrelevant to the instant§ 101 issue, I have not considered them.”  The appeal to Federal Circuit Court affirmed the District Court’s ruling that “eligibility and novelty are separate inquiries.” 
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
Thus, Claims 1-20 are ineligible over 35 U.S.C. § 101.


Claim Rejections - 35 USC § 101
8.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.

9.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.		Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are each focused to a statutory category namely a “method” or a “process” (Claims 1-19) and a “system” or an “apparatus” (Claim 20). 
 [Step 1 = Yes, Claims 1-19 recite a “method” or “process” and Claim 20 recites a “system” or an “apparatus”. Therefore, Examiner proceeds onto Step 2A Prong 1 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong One: Independent Claims 1 and 20 recites limitations that set forth the abstract idea(s), namely (see in bold except via strikethrough):
“” (see Independent Claim 1);
“” (see Independent Claim 20);
“” (see Independent Claim 20);
“calculate activity risk evaluation information through” (see Independent Claims 1 and 20);
a facility factor evaluation  at a construction site to evaluate facility factors that reflects information on facilities deployed in the activity according to selection of a construction type, an activity, and a workplace in which the activity is progressed” (see Independent Claims 1 and 20);
“an activity PI calculation to calculate a probability (P) of occurrence of a safety accident for each activity and an impact (I) according to occurrence of the accident that reflects the facility factors and previously collected general activity factors” (see Independent Claims 1 and 20);
“an activity significance (S) to reflect additionally an activity significance (S) reflecting previously collected special activity factors in a PI result value of the activity PI calculation” (see Independent Claims 1 and 20);
“calculate environmental risk evaluation information through” (see Independent Claims 1 and 20);
“an environmental PI calculation to calculate a probability (P) of occurrence of a safety accident and an impact (I) according to occurrence of the accident by reflecting previously collected general environmental factors according to selection of the construction type, the activity, and the workplace in which the activity is progressed” (see Independent Claims 1 and 20);
“an environmental significance (S) to reflect additionally an environmental significance (S) that reflects previously collected special environmental factors  in a PI result value of the environmental PI calculation” (see Independent Claims 1 and 20);
“calculate worker risk evaluation information through” (see Independent Claims 1 and 20);
“a worker PI calculation to calculate a probability (P) of occurrence of a safety accident and an impact (I) according to occurrence of the accident by reflecting previously collected general worker factors according to selection of the construction type, the activity, and the workplace in which the activity is progressed” (see Independent Claims 1 and 20);
“a worker significance (S) to reflect additionally a worker significance (S) that reflects the competency index and previously collected special worker factors in a PI result value of the environmental PI calculation” (see Independent Claims 1 and 20);
“calculates the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information to reflect a three-dimensional vector value to generate the multi-dimensional risk matrix” (see Independent Claims 1 and 20)
These abstract idea limitations (as identified above in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind or via as physical aids regarding pen and paper (such as observation(s) and/or evaluation(s) and/or judgment(s)).
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (2) fundamental economic principles or practices (including mitigating risk) and/or (3) managing personal behavior or relationships or interactions between people (including teachings and/or following rules or instructions).
Moreover, from the Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) regarding “Certain Methods of Organizing Human Activities” Grouping, Examiner mentions that “this grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.”
That is, other than reciting the elements of (e.g., “virtual sensors”, “separate set algorithm automatically”, “sensor network”,  “database”, “wind sensors, temperature sensors and/or humidity sensors” & “Monte Carlo prediction algorithm”) nothing in the claim element(s) precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) fundamental economic principles or practices (including mitigating risk) and/or (2) managing personal behavior or relationships or interactions between people (including teachings and/or following rules or instructions) and/or “Mental Processes” which pertains to  (3) concepts performed in the human mind or via as physical aids regarding pen and paper (such as observation(s) and/or evaluation(s) and/or judgment(s)).
Evidence for such “Mental Processes” is provided herein according to the following Applicant’s Specification sections denoting the manual aspect of “drawing” a risk matrix and 3D vector value for example which can be performed by a person at a minimum by the use of physical aids such as pen and paper.
Next, step S460 is an activity axis generation step, and may generate an activity risk matrix. Here, the activity risk matrix may be generated by drawing the probability (P), the impact (I), and the activity significance (S) in three dimensions.”
 Applicant’s Specification ¶ [0056]: “It is possible to generate a three-dimensional vector value (a risk value calculated according to a preset method, such as an average, a weighted average, or a sum by addition and subtraction). However, the three-dimensional vector value may be calculated and drawn in various ways, such as being automatically calculated by a separately set algorithm or calculation formula, or being reflected and calculated considering an increase or decrease situation for one or more values of the probability (P), the impact (I), and the sensory level (I)).
Applicant’s Specification ¶ [0087]: Next, step S550 is an environment axis generation step, and may generate an environmental risk matrix. Here, the environmental risk matrix may be generated by drawing the probability (P), the impact (I), and the environmental significance (S) in three dimensions. In this environmental risk matrix, vector values may be calculated as environmental risk evaluation information (see FIG. 3C).”
Applicant’s Specification ¶ [0128]: “Step S660 is a worker axis generation step, and may generate a worker risk matrix. Here, the worker risk matrix may be generated by drawing the probability (P), the impact (I), and the worker significance (S) in three dimensions. In this worker risk matrix, vector values may be calculated as worker risk evaluation information (see FIG. 4C)” (emphasis added).
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.” Also “if a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (e.g., the pen and paper) to help perform a mental step does not negate the mental nature of this limitation (emphasis added). 
Dependent Claims 2-19:
The additional limitations of the claimed invention contain additional elements such as (e.g., “pop-up window or the icon”, “database”, “sensor network”, “Monte Carlo Prediction algorithm”, “pop-up window or a separate additional icon”, “multi-dimensional internal space”, Mental Processes” and/or “Certain Methods of Organizing Human Activities” Groupings and are further directed to additional abstract ideas for generating a 3D risk matrix and method for evaluating and factoring in the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information as previously described in Independent Claims 1 and 20. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea.]
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“A multi-dimensional risk matrix generation method for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity using a database and a sensor network coupled to the database and configured to execute the instructions by a Monte Carlo prediction algorithm, the method comprising the following steps which are performed by the sensor network” (see Independent Claim 1);
“a database” (see Independent Claim 20);
“a sensor network coupled to the database and configured to execute the instructions by a Monte Carlo prediction algorithm and configured to” (see Independent Claim 20);
“calculate activity risk evaluation information through” (see Independent Claims 1 and 20);
“a facility factor evaluation which is associated with a plurality of virtual sensors at a construction site to evaluate facility factors that reflects information on facilities deployed in the activity according to selection of a construction type, an activity, and a workplace in which the activity is progressed” (see Independent Claims 1 and 20);
“an activity PI calculation to calculate a probability (P) of occurrence of a safety accident for each activity and an impact (I) according to occurrence of the accident that reflects the facility factors and previously collected general activity factors” (see Independent Claims 1 and 20);
“an activity significance (S) to reflect additionally an activity significance (S) reflecting previously collected special activity factors in a PI result value of the activity PI calculation” (see Independent Claims 1 and 20);
calculate environmental risk evaluation information through” (see Independent Claims 1 and 20);
“an environmental PI calculation to calculate a probability (P) of occurrence of a safety accident and an impact (I) according to occurrence of the accident by reflecting previously collected general environmental factors according to selection of the construction type, the activity, and the workplace in which the activity is progressed” (see Independent Claims 1 and 20);
“an environmental significance (S) to reflect additionally an environmental significance (S) that reflects previously collected special environmental factors by wind sensors, temperature sensors and/or humidity sensors in a PI result value of the environmental PI calculation” (see Independent Claims 1 and 20);
“calculate worker risk evaluation information through” (see Independent Claims 1 and 20);
“a worker PI calculation to calculate a probability (P) of occurrence of a safety accident and an impact (I) according to occurrence of the accident by reflecting previously collected general worker factors according to selection of the construction type, the activity, and the workplace in which the activity is progressed” (see Independent Claims 1 and 20);
“a worker significance (S) to reflect additionally a worker significance (S) that reflects the competency index and previously collected special worker factors in a PI result value of the environmental PI calculation” (see Independent Claims 1 and 20);
“wherein a separate set algorithm automatically calculates the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information to reflect a three-dimensional vector value by the sensor network to generate the multi-dimensional risk matrix” (see Independent Claims 1 and 20)
Independent Claims 1 and 20 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “virtual sensors”, “separate set algorithm automatically”, “sensor network”, “database”, “wind sensors, temperature sensors and/or humidity sensors” & “Monte Carlo prediction algorithm”) in conjunction with the limitations are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). 
Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)). The claims specify the abstract idea of monitoring comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction which relates to activities that are executed in an environment, because this requirement merely limits the claims to construction and/or project management fields.  Also the claims limit the abstract idea of collecting information for constructions activities, analyzing these constructions activities and displaying the results reflective of a 3D risk matrix reflective of the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information in a construction and/or project management fields.
Dependent Claims 2-19 recite additional elements such as (e.g., “pop-up window or the icon”, “database”, “sensor network”, “Monte Carlo Prediction algorithm”, “pop-up window or a separate additional icon”, “multi-dimensional internal space”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Examiner notes that the Dependent Claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in the Dependent Claims reflect mere data gathering such as (e.g., “the individual facility factor evaluation step receives incident and accident information, which is generated by individual construction equipment at a construction site and includes at least one among a type and a frequency of an accident occurred by the construction equipment, the number of accidents occurred by the equipment in each set period and an accumulated number of the accidents, standard years of use, and durability of each major component, and risk information according to the incident and accident information, on the basis of statistical data related to construction site accidents occurred in the past according to operation of various construction equipment, from its own database or outside, and reflects the incident, accident and risk information in evaluation of the individual facility factors, and the collective facility factor evaluation step categorizes accident occurrence issues generated by contact or collision between construction equipment, turnover accidents or the like in the site by incident and accident information, on the basis of statistical data related to construction site accidents occurred in the past according to operation of various construction equipment, receives risk information according thereto from its own database or outside, and reflects risk information in evaluation of the collective facility factors” (see Dependent Claim 2) & “wherein the general activity factors include information on a property of a performance task itself of each individual activity, past accident history, and categorized as indoor or outdoor accidents of each construction type and activity collected according to the construction type, the activity, and the workplace classified as indoor or outdoor” (see Dependent Claim 3) & “wherein the general environmental factors include environmental information including at least one among geographic information, season, temperature, precipitation, and wind speed of a construction site collected according to the construction type, the activity, and the workplace” (see Dependent Claim 9) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Also certain limitations in the Dependent Claims reflect mere data outputting such as (e.g. “further includes, before the activity PI calculation step, an activity risk avoidance design step of presenting risk information included for each individual field worker and/or work organization, and information on mitigating activities for risk avoidance and/or mitigation according to a selected construction type, activity, and workplace” (see Dependent Claim 5) & “the facility comparison index is presented as a numerical value at the activity significance (S) reflecting step so that a site manager may utilize the facility comparison index in increasing or decreasing possibility of an accident risk of actually deployed construction equipment or a risk of entire construction types and activities” (see Dependent Claim 6) & “wherein at the activity risk notification step, the pop-up window or the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 7) & “wherein the step of calculating environmental risk evaluation information further includes, before the environmental PI calculation step, an environmental risk avoidance design step of additionally presenting information on mitigating activities for risk avoidance and/or mitigation corresponding to weather and climate conditions according to a selected construction type, activity and workplace in correspondence to risk information according to external environmental conditions directly or indirectly affecting each individual construction type and activity” (see wherein at the environmental risk notification step, the pop-up window or the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 12) & “wherein the step of calculating worker risk evaluation information further includes, before the worker PI calculation step, a worker risk avoidance design step of presenting risk information included for each individual field worker and/or work organization, and information on mitigating activities for risk avoidance and/or mitigation according to a selected construction type, activity, and workplace” (see Dependent Claim 17) & “the worker comparison index is presented as a numerical value at the worker significance (S) reflecting step so that a site manager may utilize the worker comparison index in increasing or decreasing possibility of an accident risk of actually deployed workers or a risk of entire construction types and activities” (see Dependent Claim 18) & “wherein at the worker risk notification step, the pop-up window or 5 the icon is displayed at a predetermined position in a multidimensional internal space of a multi-dimensional matrix or placed along axes of the multi-dimensional matrix, and provided to blink or in a set color to draw attention of a manager” (see Dependent Claim 19)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Additionally and/or alternatively, certain limitations reflect selecting a particular data source or type of data to be manipulated (e.g., “wherein the general environmental factors include environmental information including at least one among geographic information, season, temperature, precipitation, and wind speed of a construction site collected according to the construction type, the activity, and the workplace, wherein a correlation with an environmental variable of each selected construction type and activity, and an environmental variable having a high environmental risk for at least one among a work and a duration are set on the basis of past statistical data, and the special environmental factors include real-time environmental information of a selected region where an activity is progressed as an environmental variable that affect a current performance task, wherein the environmental variable includes at least one among an altitude, a location, and a width of a region” (see Dependent Claim 9) & “wherein at the worker PI calculation step, data of a worker PI result value is generated on a two-dimensional axis by reflecting past accident statistical information of each activity selected on the basis of past statistical information and information on workers deployed in a performance task, and at the worker significance (S) reflecting step, a worker significance (S) for a risk of worker itself is evaluated by a manager within a preset grade, a worker risk matrix is generated by drawing the PI result value and the worker significance (S) in three dimensions, and vector values of the worker risk matrix are calculated as the worker risk evaluation information” (see Dependent Claim 15) &“wherein the step of calculating worker risk evaluation information further includes, before the worker PI calculation step, a worker risk avoidance design step of presenting risk information included for each individual field worker and/or work organization, and information on mitigating activities for risk avoidance and/or mitigation according to a selected construction type, activity, and workplace” (see Dependent Claim 17)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as a “database” (see for example Dependent Claim 2); “pop-up window / icon” (see Applicant’s Specification ¶ [0059], ¶ [0093] & ¶ [0133]) & “multi-dimensional internal space” (see Applicant’s Specification ¶ [0059])). The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that 
The additional elements which include (e.g., “virtual sensors”, “separate set algorithm automatically”, “sensor network”, “wind sensors, temperature sensors and/or humidity sensors” & “Monte Carlo prediction algorithm”) in conjunction with the limitations as shown in Independent Claims 1 and 20 recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)). The claims specify the abstract idea of monitoring comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction which relates to activities that are executed in an environment, because this requirement merely limits the claims to construction and/or project management fields.  Also the claims limit the abstract idea of collecting information for constructions activities, analyzing these constructions activities and displaying the results reflective of a 3D risk matrix reflective of the activity risk evaluation information, the environmental risk evaluation information, and the worker risk evaluation information in a construction and/or project management fields.
Dependent Claims 2-19 recite additional elements such as (e.g., “pop-up window or the icon”, “database”, “sensor network”, “Monte Carlo Prediction algorithm”, “pop-up window or a separate additional icon”, “multi-dimensional internal space”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations of Dependent Claims 2-19 recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement Dependent Claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and generating a 3D risk matrix for performing comprehensive risk management and evaluation on a construction activity, an external environment, and workers participating in the activity in the construction and/or project management fields (see MPEP § 2106.05 (h)).
These claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Thirdly, Examiner provides corroboration from Applicant’s denoting the manual aspect of “drawing” a risk matrix and 3D vector value for example which can be performed by a person at a minimum by the use of physical aids such as pen and paper and “Mathematical Concepts” which can be performed by a calculation formula at a minimum for calculating a 3D vector value.
Next, step S460 is an activity axis generation step, and may generate an activity risk matrix. Here, the activity risk matrix may be generated by drawing the probability (P), the impact (I), and the activity significance (S) in three dimensions.”
 Applicant’s Specification ¶ [0056]: “It is possible to generate a three-dimensional vector value (a risk value calculated according to a preset method, such as an average, a weighted average, or a sum by addition and subtraction). However, the three-dimensional vector value may be calculated and drawn in various ways, such as being automatically calculated by a separately set algorithm or calculation formula, or being reflected and calculated considering an increase or decrease situation for one or more values of the probability (P), the impact (I), and the sensory level (I)).
Applicant’s Specification ¶ [0087]: Next, step S550 is an environment axis generation step, and may generate an environmental risk matrix. Here, the environmental risk matrix may be generated by drawing the probability (P), the impact (I), and the environmental significance (S) in three dimensions. In this environmental risk matrix, vector values may be calculated as environmental risk evaluation information (see FIG. 3C).”
Applicant’s Specification ¶ [0128]: “Step S660 is a worker axis generation step, and may generate a worker risk matrix. Here, the worker risk matrix may be generated by drawing the probability (P), the impact (I), and the worker significance (S) in three dimensions. In this worker risk matrix, vector values may be calculated as worker risk evaluation information (see FIG. 4C)” (emphasis added).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3623                                                                                                                                                                                         
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683